Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 1 of 27 Page ID #:11




                         EXHIBIT A
Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 2 of 27 Page ID #:12
Electronically FILED by Superior Court of California, County of Los Angeles on 09/16/2019 12:05 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                           Case 2:19-cv-09557 Document 1-119STCV32942
                                                             Filed 11/06/19 Page 3 of 27 Page ID #:13
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Yolanda Orozco




               1       Claire E. Cochran (SBN 222529)
                       Natalie Xifo (SBN 280930)
               2
                       LAW OFFICES OF CLAIRE COCHRAN, PC
               3       100 Pine Street, Ste 1250
                       San Francisco, CA 94111
               4       Telephone: (415) 580-6019
                       Email: claire@clairecochranlegal.com
               5
                       Attorneys for Plaintiff NADINE JARRARD
               6

               7

               8

               9
                                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
              10
                                                                              COUNTY OF LOS ANGELES
              11
                                                                             [UNLIMITED JURISDICTION]
              12

              13
                                                                 )                                       Case No.:
                      NADINE JARRARD, an individual,             )
              14
                                                                 )                                       PLAINTIFF’S COMPLAINT FOR
                                  Plaintiff,                     )                                       DAMAGES FOR:
              15
                                                                 )
                              vs.                                )                                            (1) VIOLATION OF EQUAL PAY ACT IN
              16
                      G/O MEDIA, INC., a Corporation; GREAT HILL )                                                VIOLATION OF LABOR CODE
              17      PARTNERS, a Partnership; and DOES 1-50,    )                                                SECTION 1197.5
                                                                 )                                            (2) GENDER DISCRIMINATION IN
                      inclusive,                                 )                                                VIOLATION OF FEHA;
              18
                                                                 )                                            (3) FAILURE TO PREVENT
              19                  Defendants.                    )                                                DISCRIMINATION IN VIOLATION
                                                                 )                                                OF FEHA;
              20
                                                                 )                                            (4) CONSTRUCTIVE DISCHARGE IN
                                                                 )                                                VIOLATION OF FEHA;
              21
                                                                 )                                            (5) NEGLIGENT HIRING AND
                                                                 )                                                RETENTION;
              22
                                                                 )                                            (6) INTENTIONAL INFLICTION OF
                                                                 )                                                EMOTIONAL DISTRESS;
              23
                                                                 )                                            (7) NEGLIGENT INFLICTION OF
                                                                 )                                                EMOTIONAL STRESS;
              24
                                                                 )
                                                                 )                                       REQUEST FOR PUNTIVE DAMAGES
              25
                                                                 )
                                                                 )                                       DEMAND FOR JURY TRIAL
              26
                                                                 )
                                                                 )
              27

              28



                                                                                                     1                                            JARRARD COMPLAINT
            Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 4 of 27 Page ID #:14




 1   Plaintiff alleges:
 2                                                    PARTIES
 3             1.    Plaintiff, NADINE JARRARD, (hereinafter “Plaintiff” or “JARRARD”) is a resident of
 4   Los Angeles, California. At all relevant times herein, Plaintiff was employed by Defendant G/O
 5   MEDIA, INC., formerly FMG Media, Inc. and the Onion, Inc. located at 2 West 17th Street, New York,
 6   New York.
 7             2.    Defendant G/O MEDIA, INC., (hereinafter “Defendant” or “G/O MEDIA”) is a
 8   collection of digital-first brands including Gizmodo, Jalopnik, Jezebel, Deadspin, Splinter, Lifehacker,
 9   Kotaku, The Root, The Onion, ClickHole, The A.V. Club, The Takeout, and deals.kinja.com. On
10   information and belief, Plaintiff asserts that G/O MEDIA is located at 1540 Broadway, 27th Floor, New
11   York, New York, 10036.
12             3.    Defendant GREAT HILL PARTNERS (hereinafter “Defendant” or “GREAT HILL”) is a
13   private equity partner that purchase FMG Media and the Onion, Inc. and formed G/O Media, Inc. Great
14   Hill is located at 200 Clarendon Street, 29th Floor, Boston, Massachusetts, 02116.
15             4.    Plaintiff is ignorant of the true names and capacities of the defendants who are sued
16   herein as DOES 1 through 50, inclusive, and therefore sues these defendants by such fictitious names.
17   Plaintiff will amend this complaint to allege their true names and capacities when ascertained. Plaintiff
18   is informed and believes, and thereon alleges, that each of said fictitiously named defendants is
19   responsible in some manner for the occurrences herein alleged, and that Plaintiff’s injuries as herein
20   alleged were proximately caused by such unlawful conduct.
21             5.    Plaintiff is informed and thereon alleges that Defendants, and each of them, at all relevant
22   herein, were the agents and/or employees of their co-defendants, and in doing the things alleged in this
23   complaint were acting in the course and scope of such agency and/or employment. Defendants, and
24   each of them, are the employers of the managers and supervisors herein complained of, and supervising
25   over Plaintiff, and therefore Defendants, and each of them, are liable for the discriminatory and
26   harassing acts conducted by their agents, employees and supervisors, under the theory of Respondeat
27   Superior.
28    ///


                                                          2                              JARRARD COMPLAINT
        Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 5 of 27 Page ID #:15




 1                                          JURISDICTION & VENUE
 2          6.      Plaintiff brings this action pursuant to and under the provisions of the Fair Employment
 3   and Housing Action, California Government Code §§ 12940 et seq. (hereinafter referred to as FEHA),
 4   California Labor Code, California Constitution, Article I, § 1; and other common and statutory laws.
 5          7.      The amount in controversy exceeds the minimum jurisdictional threshold of this Court.
 6          8.      At all times set forth herein, Defendants have employed 5 or more employees for each
 7   working day in each of twenty or more calendar weeks in the current or preceding calendar year and is
 8   otherwise subject to the provisions of FEHA and other applicable laws.
 9          9.      Defendants, and each of them are, and at all times relevant hereto, have been
10   “employers” as defined by FEHA.
11          10.     Jurisdiction is proper pursuant to California Code of Civil Procedure § 410.10.
12          11.     Plaintiff is informed and believes, and thereon alleges, that most of the witnesses and
13   evidence relevant to this case are located in Los Angeles County in California and at other locations in
14   the State of California.
15          12.     Plaintiff is informed and believes, and thereon alleges, that the relative costs and burdens
16   to the parties herein favor the filing of this lawsuit in this Court. Defendants suffer no burden or
17   hardship by having to defend this case in this Court. However, Plaintiff would severe and undue burden
18   and hardship if she were required to file in an alternative forum, if any such forum exists. Such burden
19   and hardship on Plaintiff includes, but is not limited to, prohibitive monetary expenses for travel,
20   obtaining counsel in a different venue and/or jurisdiction, increased expenses to investigate and obtain
21   evidence and depose and interview witnesses.
22          13.     State policy favors jurisdiction and venue in the County of Los Angeles, California
23   because the State of California has a policy of protecting California residents and ensuring the
24   applicability of FEHA, and other applicable California laws.
25          14.     Venue is proper in this Court because the acts and events set forth in this Complaint
26   occurred in whole or in part in the county of Los Angeles, California.
27                              EXHAUSTION OF ADMINISTRATIVE REMEDIES
28          15.     Plaintiff has exhausted all of her necessary administrative remedies with the appropriate


                                                          3                              JARRARD COMPLAINT
        Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 6 of 27 Page ID #:16




 1   government agencies including the Department of Fair Employment and Housing. She has received her
 2   Notice of Right to Sue, attached as Exhibit A.
 3            GENERAL FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 4          16.     Plaintiff re-alleges and incorporates herein by reference all preceding paragraphs as
 5   though fully set forth herein.
 6                            PLAINTIFF AND THE BEGINNING OF G/O MEDIA
 7          17.     In May 2017, Plaintiff began working with FMG Media at the time a subsidiary of
 8   Univision Group Media Group, as Vice President of West Coast Sales. Plaintiff was and is very
 9   successful in her role. While at FMG Media, Plaintiff increased profits two-fold. She turned around an
10   underperforming territory; hired, trained and coached a team of junior salespeople; and built a highly
11   successful West Coast territory. Plaintiff also has turned around clients who had previously blacklisted
12   the publications in her book. She turned zero-dollar accounts into million-dollar business.
13          18.     On April 8, 2019, GREAT HILL acquired Gizmodo Media Group and The Onion,
14   merging the assets to form G/O MEDIA. This was a highly anticipated acquisition as the companies
15   were struggling under the prior ownership.
16          19.     At the time, the sales department was compromised of approximately 25 people. There
17   was one central Senior Vice President of Operations – Kurt Mueller. Mueller worked closely with three
18   Vice Presidents of Sales for the regions of West Coast, Midwest and East Coast. They had various
19   support personnel for the salesforce, from Lindsay Eckert, the VP of Strategy, and her team who provide
20   collateral, planning and inventory support. The Head of Staff, Katie Pontius, who had been with the
21   organization for over 9 years. Christine Murphy was leading the creative studios as Executive Director.
22   Before the acquisition, they were a relatively diverse organization of individuals managing a vibrant
23   new organization, excited for a new home. This did not remain after the acquisition. Of the people
24   identified in this paragraph, all four are now gone.
25          20.     Nearly two months before the acquisition, in February 2019, PLAINTIFF was brought
26   into a call with the (former) EVP Sales for FMG and CEO of Onion, Inc., Mike McAvoy, the SVP of
27   Operations, Mueller, and Jim Spanfeller. At this time, PLAINTIFF was aware that Spanfeller was
28   expected to be the incoming CEO for the newly formed company.


                                                            4                          JARRARD COMPLAINT
        Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 7 of 27 Page ID #:17




 1          21.     On this call, Spanfeller spoke to PLAINTIFF as the VP of West Coast Sales. There were
 2   only three vice presidents of sales for the United States, divided into three regions. PLAINTIFF shared
 3   with Spanfeller her present opportunities for her area, as well as ideas for expansion. During the time of
 4   this call, PLAINTIFF’s territory was all of California, the Pacific Northwest and Colorado. As a growth
 5   opportunity, PLAINTIFF shared her idea of hiring a sales associate on her team in San Francisco and
 6   then, potentially, Seattle. Based on her understanding of the numbers and during the call, it was
 7   recognized that the areas of focus in sales would be the Midwest and East Coast.
 8          22.     PLAINTIFF left the call much encouraged by the new direction. She had no idea the
 9   devastation that was coming.
10                          LIFE AFTER THE ACQUISITION FOR THE COMPANY
11          23.     During the week of April 15, 2019, subsequent to the acquisition, Spanfeller addressed
12   the entire company at a town hall meeting. It was immediately evident that the “new regime” was white
13   men, cronies from Spanfeller’s past. On the stage, there was an absence of women or people of color
14   standing with or part of the Executive Team. What became quickly evident is that SPANFELLER had
15   no interest in mining the company of existing talent, particularly female, but rather to bring in his old
16   cronies from his time at Playboy, Forbes or elsewhere.
17          24.     Being the company it was, the question was asked more than once about Spanfeller’s
18   plan for diversity. Twice Spanfeller responded: “I don’t know.” The third time he responded: “Haven’t
19   thought about it, but I hear you guys. Obviously, diversity is important, I get it.” The very next day
20   PLAINTIFF contacted her boss, Mueller, and raised her concerns about the lack of inclusion of women
21   or people of color in management positions. During this conversation, Mueller assured her that he
22   would pass her voiced concerns along to the GREAT HILL executive team and Spanfeller. Later that
23   same week, PLAINTIFF spoke to the EVP of Sales, McAvoy, and again voiced her concerns about the
24   lack of diversity. McAvoy also said that he would discuss this with Spanfeller.
25          25.     Also raised at the town hall meeting was the question of lay-offs. Spanfeller said the
26   answer was a solid no. Nearly two weeks later, layoffs were announced for approximately 9% of the
27   G/O Media staff.
28



                                                          5                              JARRARD COMPLAINT
        Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 8 of 27 Page ID #:18




 1          26.     With the layoffs began the termination of female executives and diminishment of job
 2   duties. One of the most shocking of these layoffs was the widely respected Editorial Director and EVP
 3   for Gizmodo Media Group, Susie Banikarim, a Persian woman. Even more troubling was her
 4   immediate replacement by Paul Maidment, a member of the new regime – a white male from
 5   Spanfeller’s past.
 6          27.     During this time period of the acquisition – and even before – a Human Resource
 7   department did not exist. PLAINTIFF’s complaints went to the only place she thought would work –
 8   her bosses. And during this time, the Head of Staff, the beloved Katie Pontius, was in the process of a
 9   very public and humiliating termination. And then one month later, her boss, Mueller, was let go.
10                        PLAINTIFF’S DEMOTION, DIMINISHMENT AND DISTRESS
11          28.     After Mueller was terminated, PLAINTIFF then reported to McAvoy. On or about June
12   3, 2019, McAvoy called PLAINTIFF to tell her that Thompson was hired as VP of West Coast Sales.
13   Thompson was another one in the line of the new regime, a white male that worked with Spanfeller
14   beginning at Playboy. This was the exact same title as PLAINTIFF and, in effect, the same job. She
15   was shocked. Then she was told that Thompson would be getting more than half of her territory as she
16   was to pass her clients, contact, and agreements off to Thompson for Northern California, the Pacific
17   Northwest and Colorado. PLAINTIFF was told to focus solely on Los Angeles. The territory she had
18   been developing – successfully – for two years (with this company and more years before) was just
19   being handed over to a crony of Spanfeller.
20          29.     And, to add insult to injury, PLAINTIFF was told that she was now to report to
21   Thompson. This was a direct deviation from industry practice and PLAINTIFF’s job history. During
22   her entire duration of employment, she always reported into a National Head of Sales or Chief Revenue
23   Officer. At this time, PLAINTIFF told McAvoy that this is a blatant case of gender discrimination and
24   she felt like she was most certainly being treated unfairly.
25          30.     PLAINTIFF did not let this lie there. She complained repeatedly to McAvoy over
26   conversations and email. PLAINTIFF understood that these concerns were shared with SPANFELLER.
27   To be clear, PLAINTIFF was not okay with this demotion as she had superseded all sales expectations
28   and surpassed goals in her role for years. In fact, PLAINTIFF had been managing the West Coast for


                                                          6                           JARRARD COMPLAINT
        Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 9 of 27 Page ID #:19




 1   over 2 years, with just one other person during much of that period, demonstrating she had no need for
 2   additional support or management.
 3          31.     PLAINTIFF also complained about the emotional effect of this demotion. PLAINTIFF’s
 4   job diminishment was embarrassing and humiliating when explained to her colleagues, industry friends,
 5   and clients. PLAINTIFF has been developing her reputation, client list, industry knowledge and
 6   covering the West Coast for over a decade. For the two years prior, she had been devoting that effort to
 7   what is now G/O Media. She had built valuable agency and advertiser relationships she brought with
 8   her and new ones. And now she was being told to turn it over to Spanfeller’s friend and a member of
 9   the old white man’s club of the new regime. The only response PLAINTIFF received was that there was
10   new management.
11          32.     PLAINTIFF, in her complaints to McAvoy, also brought up the loss of income that
12   would necessarily come with this job diminishment. In fact, she would lose more than half of her
13   earnings with the changing of her territory. In response, PLAINTIFF was told that her compensation
14   would remain the same. At this time, the new regime had not passed out the compensation structure so
15   there was nothing to reference.
16          33.     While PLAINTIFF was seeking answers as to the reasoning behind her demotion, and
17   even what this meant for her future, stories started circulating about other women suffering from same
18   or similar circumstances. One such story was that one of the cronies, Sean Flanagan – a consultant at
19   the time – tipped a young female Account Manager a $20 bill after completing a simple task for him.
20   The woman reported feeling demoralized and offended. PLAINTIFF and other women complained
21   about this to Mueller and McAvoy as the female Account Manager was incredibly uncomfortable after
22   this happened. Despite his flagrant gender discrimination, Flanagan was promoted to East Coast Vice
23   President a few weeks later. On information and belief, PLAINTIFF is aware that between June 7 and 8,
24   four female executives complained to McAvoy about the tipping incident. McAvoy said he would
25   convey the group’s concerns to Spanfeller and the GREAT HILL Executive Team.
26          34.     On or about June 17, 2019, it was announced that another white male crony, Bruce
27   Rogers, was hired as the new Head of Marketing. On information and belief, PLAINTIFF asserts there
28   were, at a minimum, three highly qualified female internal candidates willing and able to take this job


                                                         7                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 10 of 27 Page ID #:20




 1   internally – yet, they were not interviewed or even considered – despite the fact they were exceedingly
 2   qualified for the position as well.
 3          35.      PLAINTIFF, and other women at G/O Media, began sharing their stories with each other,
 4   specifically how unfairly they were being treated. On information and belief, PLAINTIFF asserts that
 5   two other women in the executive staff were not offered to interview for (or promoted to) marketing
 6   positions they were clearly qualified to fill. Instead, another old white crony male, Paul Maidment, was
 7   offered the position without an internal or external posting of the available job, nor consideration of
 8   other candidates within the company. The dismissal of the highly decorated Editor in Chief, Susie
 9   Banikaram, and immediate replacement hire, of a white crony male was particularly troubling to the
10   women. During this time, Christine Murphy who was a woman leading the creative studios, was also
11   fired. In addition, Katie Pontius, the FMG Head of Staff, who had been a beloved part of the company
12   for 9 years also experienced diminishment of her role and has left the company as a result. All of this
13   leading to zero female executives within the company.
14          36.      During the week of June 19, 2019, G/O Media conducted the National Sales Summit, at
15   which several incredibly alarming incidents occurred.
16                a. At the gathering the night before, two female sales representative PLAINTIFF had
17                   previously hired onto her team shared a story which they described to be “incredibly
18                   inappropriate”:
19                       When they asked Thompson and Spanfeller how they met, both men told
20                       the new hires that when they initially met, in the 90s, Spanfeller had
21                       asked Thompson to come up to his hotel room [instead of meeting in the
22                       lobby] because he was “too hung over” to come down. When
23                       Thompson showed up to his room, Spanfeller was in a bathrobe. The
24                       two got along and Spanfeller hired him on the spot. This was how the
25                       two men came to be working together at Playboy. The women said they
26                       felt uncomfortable about the conversation, that their new bosses shared
27                       it with them, and the implications around bathrobe and hotel rooms in
28                       the interviewing process. Keep in mind, these women were already


                                                           8                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 11 of 27 Page ID #:21




 1                      fearing for their jobs under the new management, as so many of their
 2                      co-workers had recently been laid off, territories diminished, and
 3                      replaced by older white men from outside of the organization,
 4                      apparently hired in bathrobes and hotel rooms.
 5                 b. Spanfeller also mentioned a story in which Harvey Weinstein was in the elevator with
 6                   him, because their daughters went to school together. It landed flat and offensive for
 7                   several reasons. Not just because of what “Harvey Weinstein” stands for within the
 8                   National conversation surrounding the #metoo movement but considering the blatant
 9                   disrespect being shown to women at G/O Media at the hands of the new regime.
10                c. The new G/O leadership demonstrated a complete lack of knowledge and understanding
11                   for its’ products and offering. When Flannagan, now the East Coast Sales VP, and
12                   Thompson presented, the entire sales team was shocked at their lack of knowledge and
13                   delivery. For his presentation, Flanagan read directly from the projected slides without
14                   adding any context or color. PLAINTIFF has been told by those on his team that
15                   Flanagan does not talk or interact with them. In fact, many wonder what Flanagan does
16                   all day. Similarly, Thompson’s presentation style was similarly lacking in any sales
17                   experience, anecdotal or otherwise. He had no grasp of how digital advertising sales
18                   works, how to correspond respectfully through agencies, or any grasp of how they had
19                   been achieving $10m in sales on a quarterly basis. Additionally, similar complaints about
20                   Thompson were raised by a member of PLAINTIFF’s team, where they are constantly
21                   complaining about his lack of knowledge, how things work and general information
22                   around their business. Similarly, complaints about Thompson lack of competency have
23                   been raised from the head of strategy, and other sales support staff.
24          37.      Immediately following the National Sales Summit, three people from the sales team
25   tendered their resignation.
26          38.      Following the Sales Summit, during the week of June 25, PLAINTIFF was told by
27   multiple people on the team that Spanfeller had emailed Brad Klancik (a white male) VP of Midwest,
28   telling him he was valued and Spanfeller was willing to do whatever it took to retain him. Spanfeller


                                                           9                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 12 of 27 Page ID #:22




 1   did not make a similar gesture to any of the females in sales leadership. Neither, did he make a similar
 2   call to PLAINTIFF even after the success and revenue she had generated for the company. On
 3   information and belief, PLAINTIFF asserts that multiple complaints were filed with McAvoy about
 4   Spanfeller’s disparate and preferential treatment of the white male Klancik.
 5          39.     During the week of June 28, PLAINTIFF was working on a new deal with HP:Omen –
 6   one that she had been solely responsible for identifying, fostering and bringing to the table. Flanagan
 7   and Spanfeller learned of the deal. Instead of promoting PLAINTIFF’s work with HP:Omen, Flanagan
 8   and Spanfeller used their personal relationship with Steve Calder (PLAINTIFF’s client) to pass the deal
 9   to Thompson.
10          40.     During the same time period that the HP:Omen deal was taken away from her,
11   PLAINTIFF was told she would no longer be covering the PNW/SF region. Following the cues and
12   directives given by the new regime, she stopped working on it. Soon after, Flanagan began sending
13   multiple emails to PLAINTIFF, asking her to do administrative work for him because he was “traveling
14   with no wifi access” or “didn’t know how to use Netsuite”. PLAINTIFF was understandably offended
15   by the request. She is and was a VP of Sales and fellow executive but instead was having her territory,
16   clients, deals and finances stripped away and being relegated to an administrative capacity because she
17   is a woman. To add insult to injury, after taking the client and the deal, neither Thompson nor Flanagan
18   followed up with the client after their call and Flanagan publicly blamed PLAINTIFF.
19          41.     Similarly, around the same time PLAINTIFF’s team had a $350,000 Intel deal in
20   progress with its advertising agency, Dentsu. It is common practice in the industry that advertising
21   salespeople call on the agency for new business, respecting the clients’ time and intentions to go through
22   their agency for new content – and preserve relationships. Thompson kept going around the appropriate
23   process, calling the client directly. One of PLAINTIFF’s sales representatives, was taken aside and the
24   client asked why Thompson kept pursuing her directly when the agency was already working with G/O
25   Media and trying to put a deal together. The client got so annoyed by the Thompson calls that she
26   complained to the agency about his approach and stated that she didn’t want to work with him, or G/O
27   Media any longer. The agency stepped in and cancelled the entire buy with G/O Media, a financial loss
28   for G/O Media as well as for PLAINTIFF and her team. On a call with Thompson, PLAINTIFF and the


                                                         10                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 13 of 27 Page ID #:23




 1   sales associate, the associate raised this concern to Thompson and he immediately got defensive. He
 2   changed his story several times from saying he did meet with the client, to, he did not meet with the
 3   client but talked over email. The changing of stories is becoming part of working with this new regime.
 4   Regardless, the damage was done and the deal and relationship were lost.
 5          42.     On July 1, 2019, PLAINTIFF emailed Thompson to discuss a pending Los Angeles
 6   territory visit, asking him to align his trip with Spanfeller’s so as to avoid unnecessary scheduling
 7   challenges in the face of a shortened holiday week, and to maximize the impact of the meetings with her
 8   clients. In response, Thompson asked PLAINTIFF to explain to him – in writing – the entire sales
 9   history of the West Coast Region, including all accounts, 2018-2019 history, and key players. This
10   information was readily available in the program Netsuite. Netsuite is one of many softwares available
11   for sales personnel to be the most efficient in generating revenue for the company. When PLAINTIFF
12   began working at the company, she had not used this software before and had to learn it. Thompson told
13   her he was familiar with a different program and asked her to input and provide summaries of
14   information that was already in the company’s accepted software program. Of course, this is not her job.
15   And, even worse, she is not Thompson’s administrative assist. She is also a VP of Sales.
16          43.     Further, Thompson directed PLAINTIFF to prepare introductory and transitional emails
17   which would redirect her client relationships to him. He gave her a 3-business day deadline which
18   coincided with a long holiday weekend. Continuing, Thompson directed PLAINTIFF to compel a Sales
19   Director on her team, to do the same but for his Colorado list of clients. PLAINTIFF’s Sales Director
20   was ordered to pass his sales relationship and opportunities to Lance Johnson, the new regime hire for
21   South Central Sales Territory manager, further reducing PLAINTIFF’s territory and income capabilities.
22          44.     On July 2, 2019, McAvoy scheduled a three-way call between himself, PLAINTIFF and
23   Spanfeller, the purpose of which was to discuss PLAINTIFF’s position at G/O Media, including her
24   reduced responsibilities and reasons for demotion. During the nearly 30-minute call, PLAINTIFF –
25   again – provided Spanfeller an explanation of her background and experience in the digital advertising
26   industry, including listing accomplishments, most notably, consistently exceeding her sales goals.
27   PLAINTIFF also explained her very successful career thus far, which included her contributing to 3
28   successful major acquisitions – FOX, Yahoo! (Verizon Media) and Opera Software. PLAINTIFF


                                                          11                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 14 of 27 Page ID #:24




 1    explained her success at raising revenue for the company, despite multiple odds, which included limited
 2    budgets, hiring freezes, and more. PLAINTIFF told both Spanfeller and McAvoy that she had initially
 3    welcomed the change in ownership because she felt it would allow the organization to grow, and in turn
 4    grow her career into a senior leadership position – a due reward for her value and reliability to the
 5    organization. The call addressed the following, with Spanfeller’s responses included:
 6               a. Demotion: PLAINTIFF asked no less than three times why she had been demoted.
 7   Spanfeller first questioned that it was actually a demotion. PLAINTIFF explained that she had the West
 8   Coast, including Colorado. He brought in Thompson, with her same title, and then installed him with
 9   more than half of her territory. Spanfeller asked if it was the title and, if so, would it be easier if
10   Thompson had an elevated title such as SVP. PLAINTIFF was shocked. Here, she was a proven asset
11   for the company who generated revenue despite the odds against her and the new CEO was flippantly
12   handing out executive titles to his cronies as he took away her territory and, of course, her income. In
13   fact, as of the date of the filing of this Complaint, Thompson’s title is now Regional Vice President of
14   West & South – the same territory and work PLAINTIFF was doing but now with a “senior” title.
15   Regarding Thompson, Spanfeller stated that he needed someone in market that had direct client
16   experience – a confusing, and insufficient response given PLAINTIFF’s proven success in the market,
17   which she stated to Spanfeller. Further, the longer Thompson is in the position, the more he is relying on
18   PLAINTIFF’s relationships to establish a sales presence. The hiring of Thompson is in dispute. Further,
19   Spanfeller attempted to distance himself from the hiring of Thompson by stating that McAvoy made this
20   hiring decision. On the call and to PLAINTIFF, McAvoy stated that the two (Spanfeller and McAvoy)
21   had different understandings of this. Since McAvoy’s termination, Spanfeller, blames everything on
22   McAvoy that he possibly can – yet, Thompson still remains.
23               b. Discrimination against Women: PLAINTIFF brought up discrimination against female
24   executives repeatedly, either by name directly or circumstances. Spanfeller acknowledged that it could
25   “appear” to be discriminatory, but PLAINTIFF should “wait and see”, seemingly referencing the token
26   hires that were coming. PLAINTIFF referenced him to the outside recruitment of white men (and
27   cronies) who either took positions of qualified women (ie, Thompson /PLAINTIFF) or that the internal
28   qualified women were not even interviewed. Spanfeller’s continued response was that he was not aware


                                                            12                              JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 15 of 27 Page ID #:25




 1   of the women and the talent that existed, and those white men were a known entity to him. Clearly,
 2   PLAINTIFF, the female executives and Federal and State laws take issue with this position and
 3   contention.
 4                 c. Administrative Work: PLAINTIFF raised the issue that she, a fellow executive, was
 5   being tasked with the administrative work for the new regime. Spanfeller was not immediately
 6   responsive about this. Spanfeller seemed to agree that the new sales force should learn the systems.
 7   McAvoy agreed this was not okay and he would create a different reporting requirement where
 8   PLAINTIFF could report to him, thereby alleviating this issue. And then he was fired. And nothing
 9   happened to ameliorate this situation and PLAINTIFF continued to perform administrative tasks for her
10   counterpart.
11                 d. Commission Structure: PLAINTIFF asked about her commission structure going
12   forward, and payments on deals that she had brought in, that she now had to pass on to Thompson, due
13   to the unclear change in hierarchy at the newly formed G/O Media. Also, PLAINTIFF stated her
14   concern that if her territory was cut in half (or even less) that her income and commission structure
15   would be as well, and her sales teams. Spanfeller encouraged her by stating that this would not happen
16   and promised she would be “pleasantly surprised” by the commission plan which was forthcoming
17          45.       On or about July 11, McAvoy (President and CEO of Onion, Inc.,) was let go and no
18   other communication was presented around why or who would replace him. It was well known among
19   the female sales force employees that McAvoy was an advocate for the women and their growing
20   concerns about their mistreatment. After his termination, McAvoy become Spanfeller’s constant
21   scapegoat. Morale dropped even more.
22           46.      During the week of July 15, 2019, PLAINTIFF’s senior seller. He identified as the
23   reason for his resignation an absence of growth opportunities and a general concern for company
24   stability. He had been forced to provide all of his Colorado sales contacts and relationships to a member
25   of the new regime and had also been relegated just to the Los Angeles area. Additionally, he told
26   PLAINTIFF that he had a desire to move up into a more senior sales role, and that the addition of
27   Thompson, above them, stunted his growth opportunities, as it had done hers as well.
28



                                                         13                            JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 16 of 27 Page ID #:26




 1           47.    On July 17, PLAINTIFF sent Spanfeller a follow up email from the call they had with
 2   McAvoy about her questions and concerns. PLAINTIFF reported to him that her highly effective sales
 3   representative had left because of lack of growth opportunities. In addition, she raised – again – to
 4   Spanfeller questions about her new role, the role of female executives in the company, and her concern
 5   about the compensation discussions. As before, Spanfeller’s response did nothing to dissuade her
 6   concerns. Not only did he blame McAvoy for not having a compensation plan – 4 months post-
 7   acquisition – but noted that Angela Persaud was brought on as SVP Head of Talent and could address
 8   her claims.
 9                   G/O MEDIA’S “INVESTIGATION” IS EQUALLY DISCOURAGING
10          48.     Two days after PLAINTIFF’s email exchange with Spanfeller, she was contacted by the
11   new SVP Head of Talent, Persaud. On July 22, Persaud called PLAINTIFF from her cellphone on her
12   way home to “chat” about the investigation and ask more questions. However, rather than asking her
13   questions or more detail about her concerns, Persaud told PLAINTIFF that the “reorganization” does not
14   appear to be job diminishment (dismissing her concerns about loss of territory, compensation and
15   reputation) and that Spanfeller justified the hiring of Thompson would cut down on the paying for trips
16   back and forth to San Francisco. This justification was beyond ludicrous. PLAINTIFF understood that
17   Thompson now had to fly down to Los Angeles for meetings. Further, Persaud dismissed PLAINTIFF’s
18   concerns about the discriminatory manner the female executives were and are being treated after the
19   acquisition. It was not just the complete dismissal of her concerns and the ridiculous justification for
20   stripping a VP of over half of her well-earned and deserved territory but that it was done by one of the
21   remaining few females on the executive team that really upset PLAINTIFF.
22          49.     It was also made clear that Persaud had no experience of how sales organizations work –
23   she continually asked questions that were extremely surprising from an SVP of HR, like, what is a sales
24   comp? What is a split? Weren’t you already reporting into someone like Thompson? She had no idea
25   who Kurt Mueller was or what his responsibilities were. And, yet, rather than investigating and finding
26   out these answers, she categorically dismissed PLAINTIFF’s complaints.
27          50.     As of the date of this letter, PLAINTIFF has not since heard back from Persaud, nor been
28   contacted by an independent investigator. PLAINTIFF has provided Persaud with a version of her


                                                          14                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 17 of 27 Page ID #:27




 1   complaints, including the facts detailed in this Complaint. No real investigation into these claims has
 2   been undertaken by the Company, nor has Persaud conducted an appropriate series of related workplace
 3   interviews or recommended ameliorative actions. This complete lack of appropriate response to
 4   PLAINTIFF’s complaints, as well as the systematic stripping of her title, seniority and duties has left her
 5   demoralized and riddled with anxiety and depression.
 6     THE FALLOUT HAS BEEN BOTH PERSONALLY AND PROFESSIONALLY DEVESTATING
 7           51.    PLAINTIFF is highly concerned about the manner that business is being handled, which
 8   directly impacts both her and her team. This concern is not just the internal changes but the public
 9   relations that have come from the management and their decisions.
10           52.    As for her own sales team, PLAINTIFF lost one of her highly successful sales
11   representatives, as discussed above. One of her female sales representatives was to and had been
12   overseeing Los Angeles and San Francisco. In fact, she was hired into this position with the
13   understanding that fifty percent of her territory would be in San Francisco. However, when Thompson
14   was hired, the female sales associate was told she had to give up her entire San Francisco account list to
15   Thompson, as he was now overseeing San Francisco and Pacific North West. Clearly such a demotion
16   of territory would automatically cut down on her financial possibilities.
17           53.    Further, basic business requirements have not been communicated, even now, five
18   months after the change in ownership. The new regime has not provided details around compensation
19   structure, management of split accounts, new marketing strategy or hiring objectives. With the release
20   of the latest commission structure, the sales force is being told by management that they need to triple
21   revenue, yet there has been no communication on how to accomplish this. G/O Media currently has
22   only one planner across the entire organization and one strategist, both of whom are also in the dark.
23          54.     The media frenzy on these issues cannot be emphasized enough as it not only highlights
24   the treatment of the female executives but also creates difficulty for the salesforce in engendering trust
25   and developing business and advertising relationships. The articles keep coming that have been
26   disparaging, at best, about the new regime and the business. To date, there has been no internal
27   direction on how to address the issues with advertising clients.
28



                                                          15                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 18 of 27 Page ID #:28




 1          55.     PLAINTIFF found one article to be particularly distressing as it involved her
 2   personally and was a blatant fabrication. In the Deadspin article titled “This is how things work
 3   now at G/O Media” published August 2, 2019, the following was stated:
 4   “Spanfeller said no one told him that a female VP was already successfully performing that job
 5   before he hired Thompson. He did not answer a question about whether he was aware that a
 6   female VP was already leading west coast sales or that he installed a man (who also carries a VP
 7   title) above her.”
 8          56.     This is a patently false statement. As previously detailed, PLAINTIFF was looped into
 9   calls with Spanfeller as early as February 2019 as the acquisition was settling in and Spanfeller was
10   being designated as the new CEO. Spanfeller knew of PLAINTIFF, her position and the work she did
11   with FMG Media before the acquisition. PLAINTIFF has evidence of meetings in person, and over
12   email with both Spanfeller and McAvoy. Spanfeller knew that the above was a false statement when he
13   made it, suggesting that this was not the first and likely not the last false statement he is willing to make.
14          57.     Beyond this, PLAINTIFF cannot maintain a level of consistency from the new regime to
15   begin to understand how to manage her sales team and her new stated goals. For example, Thompson
16   and Spanfeller were clear that PLAINTIFF was limited to the Los Angeles area as her sales territory.
17   However, between August 2 and August 6, not only was she presented with different compensation
18   structure arrangements, but widely varying staffing plans. On August 2, she was told by Thompson to
19   hire a new sales associate in Los Angeles, which she confirmed was not necessary as she already had
20   someone. Then, on August 6, she was told to hire a new sales associate in San Francisco, which was
21   even more confusing as the existing sales associate had just been stripped of that territory! With each
22   change PLAINTIFF becomes more and more confused and concerned about the new regime’s lack of
23   knowledge of both the internal company as well as the external market.
24          58.     Each time there has been a discussion about Thompson it has always about his contacts
25   and relationships that will build the business. This has not been demonstrated in a single instance since
26   he took over PLAINTIFF’s position and work. Across the company, THOMPSON comes across as
27   incompetent and out of his depth. He does not understand the systems, process, day-to-day activities, the
28   pitch – nothing. At one point, Thompson was on a call with her sales associate, and he tasked her with


                                                           16                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 19 of 27 Page ID #:29




 1   running the entire meeting with the client – from presenting the entire deck to asking for the business.
 2   The sales associate raised this issue to PLAINTIFF as she couldn’t understand how her boss’ boss isn’t
 3   expected to lead a call with his client contact. To date, Thompson has not brought in any new business,
 4   only fostered three requests for proposals from PLAINTIFF’s clients, and then punted his
 5   responsibilities back to PLAINTIFF. Thompson’s publicly available work history shows he has been a
 6   consultant at his own company for the past 17 years. Experience within G/O Media has shown
 7   Thompson has no idea how to put a national compensation and/or team policy together. It is not clear
 8   from the months Thompson has been a VP of Sales at G/O Media that he has ever managed a Sales
 9   Team. PLAINTIFF has clearly and consistently asked for a plan, in meetings and in emails. Nothing
10   clear has been provided – except to pass off her clients to Thompson and still be tasked with higher
11   revenue requirements.
12          59.       The current compensation structure and stated goals are impossible on a global basis for
13   the company. In this quarter G/O Media has brought in $1M in insertion orders, a fraction of its
14   $10,000,000 goal. Additionally, to date, close to 20 departures within the sales/sales support
15   organization have taken place. Most of these integral people who have contributed massively to our
16   sales revenue.
17          60.       As a result of this, PLAINTIFF has suffered and continues to suffer extreme stress and
18   anxiety with mental and physical effects. PLAINTIFF has and continues to be under the care of doctors
19   to address the physical and mental distress. She has been put on medication. As of August 22, 2019, she
20   has been placed out of work due to the extreme mental and physical distress she is suffering from.
21   PLAINTIFF was advised by her doctors that she would not be able to return to this work environment as
22   it is so damaging physically and emotionally. On September 12, 2019, PLAINTIFF informed
23   DEFENDANTS that she was not able to continue in this work environment and had therefore been
24   constructively discharged.
25                                          FIRST CAUSE OF ACTION
26                              (Violation of Equal Pay Act, Labor Code § 1197.5(a))
27                                    [Against G/O MEDIA and GREAT HILL]
28          63.       PLAINTIFF re-alleges and incorporates herein by reference all prior paragraphs as


                                                          17                            JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 20 of 27 Page ID #:30




 1   though fully set forth herein.
 2          64.     At all relevant times, Labor Cod section 1197.5 was in effect and was binding on
 3   DEFENDANTS. This statute prohibits DEFENDANTS from paying any individual at a lower rate than
 4   employees of a different race in the same establishment for equal work requiring equal skill, effort, and
 5   responsibility and performed under similar working conditions.
 6
            65.     DEFENDANTS violated these laws by failing to pay PLAINTIFF at the same rate as her
 7
     white male counterparts. PLAINTIFF, a VP of Sales, asserts that she is being paid less as white male
 8
     employee of her same title, although she had equal skill, effort and responsibility under similar working
 9
     conditions. PLAINTIFF’s compensation was based, in large part, on commission. When
10
     DEFENDANTS stripped away her territory, clients and agreements, and passed them on to a white male
11
     with the same or similar title and responsibilities, PLAINTIFF’s compensation was decreased.
12
     PLAINTIFF is asserting that this is the same across the board for DEFENDANTS. PLAINTIFF
13
     complained of this repeatedly and yet nothing was done to discontinue this pay discrepancy except to
14
     increase her requirements thereby making it nearly impossible for PLAINTIFF to be profitable or make
15
     a comparable wage.
16
            66.     As a proximate result of DEFENDANTS’ willful, knowing, and intentional violations of
17
     Labor Code section 1197.5, PLAINTIFF has sustained and continues to sustain substantial losses of
18
     earnings and wages and other employment benefits.
19
            67.     PLAINTIFF has incurred and continues to incur legal expenses and attorneys’ fees.
20
     Pursuant to Labor Code section 1197.5(g), PLAINTIFF is entitled to recover reasonable attorneys’ fees
21
     and costs in an amount according to proof.
22
                                         SECOND CAUSE OF ACTION
23
               Discrimination Based on Gender In Violation of Government Code §§ 12940 et seq.
24
                                           (AGAINST DEFENDANTS)
25
            68.     PLAINTIFF re-alleges and incorporates herein by reference all prior paragraphs as
26
     though fully set forth herein.
27
            69.     At all times herein mentioned, G/O MEDIA and GREAT HILL qualified as “employers”
28



                                                         18                            JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 21 of 27 Page ID #:31




 1   under the California Fair Employment and Housing Act (Government Code § 12940, et seq. or FEHA),
 2   in that they regularly employed five or more workers. FEHA requires employers such as
 3   DEFENDANTS to refrain from discrimination again, and harassment of, an employee on the basis of
 4   their gender.
 5          70.      At all times herein mentioned, PLAINTIFF was an employee of DEFENDANTS.
 6
            71.      At all times during Plaintiff’s tenure with DEFENDANTS, PLAINTIFF performed her
 7
     work in an acceptable manner.
 8
            72.      DEFENDANTS made numerous decisions based upon PLAINTIFF’s gender which
 9
     adversely affected Plaintiff regarding the terms, conditions and privileges of employment. Such actions
10
     include, but are not limited to, assigning PLANTIFF administrative work, stripping PLAINTIFF of her
11
     territory, decreasing PLAINTIFF’s income, taking PLAINTIFF’s clients and agreements, systemically
12
     diminishing and discounting PLAINTIFF and her complaints, and blaming PLAINTIFF for business
13
     failures without reason. DEFENDANTS behavior created a situation so intolerable that she was unable
14
     to continue working in this environment.
15
            73.      Plaintiff is informed and believe, and thereon alleges, that PLAINTIFF’s gender was a
16
     motivating factor in DEFENDANTS’ acts as alleged above and incorporated herein by reference.
17
            74.      DEFENDANTS’ conduct was extreme and outrageous and was a substantial factor in
18
     causing PLAINTIFF’s injuries, which include, but are not limited to: loss of income, humiliation,
19
     embarrassment, severe mental and emotional distress, and discomfort, all of which amount to
20
     PLAINTIFF’s damage which totals in excess of the minimum jurisdiction of this court, the precise
21
     amount to be proven at trial.
22
            75.      DEFENDANTS committed the acts herein alleged maliciously, fraudulently and
23
     oppressively with the wrongful intention of injuring PLAINTIFF and acted with an improper and evil
24
     motive amounting to malice, in conscious disregard for PLAINTIFF’s rights and thus an award of
25
     exemplary and punitive damages, is justified. Further, supervising employees acted in a deliberate,
26
     callous and intentional manner in order to injure and damage PLAINTIFF. PLAINTIFF is therefore
27
     entitled to recover and prayers for punitive damages in an amount sufficient to punish and deter
28



                                                        19                            JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 22 of 27 Page ID #:32




 1   DEFENDANTS and others for such conduct.
 2                                         THIRD CAUSE OF ACTION
 3
                          Failure to Prevent Discrimination, Harassment and Retaliation
 4
                                    (Violation of Government Code § 12940(k))
 5
                                              (Against DEFENDANTS)
 6
             76.    PLAINTIFF re-alleges and incorporates herein by reference all prior paragraphs as
 7
     though fully set forth herein.
 8           77. At all times herein mentioned, FEHA, Government Code section 12940(k) was in full
 9   force and effect and was binding on defendants. This statute states that it is an unlawful employment
10   practice in California for an employer to “fail to take all reasonable steps necessary to prevent

11   discrimination and harassment from occurring.”

12
             78.    During the course of plaintiff’s employment, DEFENDANTS were made aware of
     PLAINTIFF’s complaints of discrimination, harassment, and disparate treatment of other women.
13
     DEFENDANTS categorically failed to prevent their employees from engaging in intentional actions that
14
     resulted in plaintiff being treated less favorably because of PLAINTIFF’s protected status. During the
15
     course of PLAINTIFF’s employment, DEFENDANTS failed to prevent their employees from engaging
16
     in unjustified employment practices against employees in such protected classes. During the course of
17
     PLAINTIFF’s employment, defendants failed to prevent a pattern and practice by their employees of
18   intentional discrimination and harassment based upon her protected status. Further, DEFENDANT knew
19   of PLAINTIFF’s complaints about her treatment, work environment and retaliation and specifically and
20   in writing. Any investigation done by DEFENDANTS was a mere formality and was not, in effect, an
21   investigation. In fact, the “investigation, was as equally damaging.

22
             79.    Plaintiff believes, and on that basis alleges, that it was her protected status and
     engagement in protected activities which were substantial motivating factors in DEFENDANTS and
23
     their employees’ discrimination and harassment against her.
24
             80.    As a proximate result of DEFENDANTS’ willful, knowing, and intentional misconduct,
25
     PLAINTIFF has suffered and continues to suffer humiliation, emotional distress, and physical and
26
     mental pain and anguish, all to her damage in a sum according to proof.
27
             81.    PLAINTIFF has incurred and continues to incur legal expenses and attorneys’ fees.
28   Pursuant to Government Code section 12965(b), PLAINTIFF is entitled to recover reasonable attorneys’

                                                          20                              JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 23 of 27 Page ID #:33



     fees and costs in an amount according to proof.
 1
             82.    DEFENDANTS’ misconduct was committed intentionally, in a malicious, despicable,
 2
     oppressive, fraudulent manner, entitling plaintiff to punitive damages against defendants.
 3

 4                                        FOURTH CAUSE OF ACTION

 5              (Wrongful Constructive Termination of Employment in Violation of Public Policy)

 6                            (Violation of FEHA, Government Code § 12940 et seq.)
 7                                           [Against All Defendants]
 8
             83.      PLAINTIFF re-alleges and incorporates herein by reference all prior paragraphs as
 9
     though fully set forth herein.
10
             84.    At all times during her employment with DEFENDANTS, PLAINTIFF performed her
11
     duties with the utmost diligence and competence.
12
             85.    PLAINTIFF is informed and believes and thereon alleges that DEFENDANT’s decision
13
     to harass and discriminate against her, as alleged herein, was motivated by PLAINTIFF’s gender.
14
     PLAINTIFF is further informed and believes and thereon alleges that any other reasons proffered by
15
     DEFENDANTS were and are pretextual in nature. DEFENDANTS intentionally created the
16
     aforementioned discriminating and harassing environment, thereby creating working conditions so
17
     intolerable that PLAINTIFF had no alternative but to resign.
18
             86.    By reason of the aforementioned conduct and circumstances, DEFENDANTS and each
19
     of them, violated the fundamental public policies of the State of California, as set forth in Section 12940
20
     of the Government Code and California Constutition which mandate that employees be free from
21
     unlawful discrimination and harassment. As a further result of the aforesaid conduct of
22
     DEFENDANTS, and each of them, PLAINTIFF has been deprived of her right to a work environment
23
     free from discrimination, harassment and retaliation.
24
             87.    By the aforesaid acts and omissions of DEFENDANTS, PLAINTIFF has been directly
25
     and legally caused to suffer the harm and damages alleged herein.
26

27           88.    PLAINTIFF is informed and believes and thereon alleges that DEFENDANTS, and each

28   of them, committed the actions alleged herein maliciously, fraudulently, and oppressively, with the


                                                         21                             JARRARD COMPLAINT
           Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 24 of 27 Page ID #:34




 1   wrongful intention of injuring PLAINTIFF and acted with an improper and evil motive amounting to
 2   malice, and in conscious disregard of PLAINTIFF’s rights. Because the acts taken towards PLAINTIFF
 3   were carried out by managerial employees acting in a despicable, deliberate, cold, callous, and
 4   intentional manner in order to injure and damage PLAINTIFF, she is entitled to recover punitive
 5   damages from the DEFENDANTS in an amount according to proof.
 6                                          FIFTH CAUSE OF ACTION
 7
                                      Negligent Hiring Retention & Supervision
 8
                                              (Against GREAT HILL)
 9
               89.   PLAINTIFF re-alleges and incorporates herein by reference all prior paragraphs as
10
     though fully set forth herein.
11
               90.   At all times relevant herein, GREAT HILL hired SPANFELLER, who was unfit for the
12
     position for which he was hired. SPANFELLER has a reckless and discriminatory disposition and has
13
     repeatedly and consistently made discriminatory decisions.
14
               91.   GREAT HILL knew or should have known of SPANFELLER’s unfitness. GREAT
15
     HILL intentionally and willfully disregarded SPANFELLER ongoing discriminatory animus, decisions
16
     and recruitment of white males to replace women and people of color. This is not only known internally
17
     but has been made public through numerous complaints in the company and in the media.
18

19
               92.   SPANFELLER’s position necessarily brought him into contact with PLAINTIFF. In

20
     rapid succession, SPANFELLER, on his own and through the hiring of Thompson, destroyed what

21
     PLAINTIFF had built up over the past two years. PLAINTIFF complained. Others complained.

22
     GREAT HILL chose to retain SPANFELLER, despite this knowledge.

23             93.   While in the course and scope of his employment with GREAT HILL, SPANFELLER

24   harmed PLAINTIFF with conduct which was known, supported and ratified by and/or encouraged by

25   GREAT HILL. Such conduct is illustrated in great detail in the paragraphs above.

26             94.   As a direct and proximate result of GREAT HILL’s breach of duty to PLAINTIFF,
27   PLAINTIFF was damages in an amount to be proven at trial.
28   ///


                                                        22                            JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 25 of 27 Page ID #:35




 1                                            SIXTH CAUSE OF ACTION
 2                                   Intentional Infliction of Emotional Distress
 3
                                               (Against All Defendants)
 4
              95. PLAINTIFF re-alleges and incorporates herein by reference all prior paragraphs as though
 5
     fully set forth herein.
 6
              96. DEFENDANTS engaged in outrageous and unprivileged conduct that PLAINTIFF is
 7
     informed and believes was intended to cause her harm. Alternatively, DEFENDANTS acted with
 8
     reckless disregard of the probability that PLAINTIFFS would suffer severe emotional distress as a result
 9
     of their outrageous conduct as described above
10

11
              97. As a direct and proximate result of DEFENDANTS’ and each of their outrageous,

12
     unprivileged and extreme conduct alleged above, PLAINTIFF suffered severe, substantial and enduring

13
     emotional distress, including humiliation, embarrassment, anxiety and indignity, in an amount which

14
     will be proven at trial.

15            98. In failing to correct, prevent or refrain from said harassing and retaliatory conduct on the
16   part of HUNTER, defendants caused Plaintiff severe harm. Defendant’s and each of their conduct was
17   malicious and oppressive, in willful and conscious disregard of Plaintiff’s rights and subjected Plaintiff
18   to cruel and unjust hardship. Thus, an award of exemplary and punitive damages is justified in an
19   amount to be proven at trial.
20                                           SEVENTH CAUSE OF ACTION
                                      Negligent Infliction of Emotional Distress
21
                                               (Against All Defendants)
22
              99. PLAINTIFF re-alleges and incorporates herein by reference all prior paragraphs as though
23
     fully set forth herein.
24

25
              100. Defendants owed Plaintiff a duty of care. Defendants, each one of them independently

26
     and collectively, breached their duty of care to Plaintiff. As a result of this negligence, Plaintiff has

27
     suffered and continues to suffer emotional distress. This negligence is a substantial factor in causing

28
     Plaintiff serious emotional distress.


                                                           23                             JARRARD COMPLAINT
       Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 26 of 27 Page ID #:36




 1           101. As a direct and proximate result of Defendants’ and each of their negligence alleged
 2   above, Plaintiff suffered severe, substantial and enduring emotional distress, including humiliation,
 3   embarrassment, anxiety and indignity, in an amount which will be proven at trial.
 4                                              PRAYER FOR RELIEF
 5
     WHEREFORE, PLAINTIFF makes the following demand:
 6     a) That process be issued and served as provided by law, requiring Defendant to appear and answer
 7          or face judgment;
 8      b) For general, special, actual, compensatory and/or nominal damages against Defendant in an

 9          amount to be determined at trial;
        c) For punitive damages in an amount to be determined at trial sufficient to punish, penalize and/or
10
            deter Defendants and others from engaging in the conduct described herein;
11
        d) For back and front pay and other benefits Plaintiff would have been afforded but-for Defendant’s
12
            unlawful conduct;
13
        e) For costs and expenses of this litigation;
14
        f) For reasonable attorneys’ fees, where applicable;
15      g) For pre and post-judgment interest on all damages and other relief awarded herein from all
16          entities against whom such relief may be properly awarded; and
17      h) For all such other and further relief as the nature of the case may require and the court deems
18          appropriate.

19   Dated: September 12, 2019                     LAW OFFICES OF CLAIRE COCHRAN

20

21                                                      CLAIRE COCHRAN
                                                        Attorneys for Plaintiff
22                                                      NADINE JARRARD
23
     PLAINTIFF DEMANDS TRIAL BY JURY.
24
     Dated: September 12, 2019                     LAW OFFICES OF CLAIRE COCHRAN
25

26

27                                                      CLAIRE COCHRAN
                                                        Attorneys for Plaintiff
28                                                      NADINE JARRARD


                                                         24                              JARRARD COMPLAINT
     Case 2:19-cv-09557 Document 1-1 Filed 11/06/19 Page 27 of 27 Page ID #:37




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           25                      JARRARD COMPLAINT
